EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Ryan B. Chirnomas on 07/07/2022.

2.	In the claims:
■	In claim 10, lines 2-3, delete “wherein the gene zwf and the gene edd are encoded by a DNA which consists of the base sequence of SEQ ID NO: 1”; and replace with “wherein said transformant comprises the nucleotide sequence of SEQ ID NO: 1”.

■	In claim 11, lines 2-3, delete “wherein the gene eda is encoded by a DNA which consists of the base sequence of SEQ ID NO: 2”; and replace with “wherein said transformant comprises the nucleotide sequence of SEQ ID NO: 2”.


3.	The previous objection to the title has been withdrawn in view of the amendment to the title dated 06/22/2022.

4.	In view of the claim amendment and arguments dated 06/22/2022 all previous claim objections and/or rejections have been withdrawn.

5.	Claims 1, 3, 9-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5-8, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Inventions 1 and 2 as set forth in the Office action mailed on 01/14/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


6.	Claims 1, 3, and 5-13 are allowed.

7.	The prior art neither teaches nor suggests the claimed transformant of a coryneform bacterium obtained by introducing genes encoding enzymes which constitute an Entner-Doudoroff pathway into the coryneform bacterium as a host, wherein the transformant has a glycolytic pathway of the Entner-Doudoroff pathway and a glycolytic pathway of an Embden-Meyerhof-Parnas pathway, wherein the coryneform bacterium is Corynebacterium glutamicum, wherein the genes encoding enzymes which constitute the Entner-Doudoroff pathway comprise: a gene encoding glucose-6-phosphate dehydrogenase; a gene encoding 6-phosphogluconate dehydratase; and a gene encoding 2-keto-3-deoxy-6-phosphogluconate aldolase.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652